Citation Nr: 1637922	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  09-36 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for Lyme disease, to include any residuals. 

2.  Entitlement to service connection for a bilateral knee disorder, as secondary to Lyme disease. 

3.  Entitlement to service connection for a bilateral shoulder disorder, as secondary to Lyme disease. 

4.  Entitlement to service connection for a disorder manifested by memory loss, as secondary to Lyme disease. 

5.  Entitlement to service connection for a lumbar spine disorder, as secondary to Lyme disease. 

6.  Entitlement to service connection for a cervical spine disorder, as secondary to Lyme disease. 

7.  Entitlement to service connection for headaches, as secondary to Lyme disease. 

8.  Entitlement to service connection for a disorder manifested by cognitive impairment, as secondary to Lyme disease. 

9.  Entitlement to service connection for a disorder manifested by dizziness and poor balance, as secondary to Lyme disease. 

10.  Entitlement to service connection for tinnitus, as secondary to Lyme disease. 

11.  Entitlement to service connection for a heart disorder, as secondary to Lyme disease. 

12.  Entitlement to service connection for splenomegaly, as secondary to Lyme disease. 

13.  Entitlement to service connection for diffuse myelitis, as secondary to Lyme disease. 

14.  Entitlement to service connection for an organic disease of the nervous system (to include chronic pain), as secondary to Lyme disease. 

15.  Entitlement to service connection for radial neuropathies of the feet and hands, as secondary to Lyme disease. 


REPRESENTATION

Appellant represented by:	Travis J. West, Attorney at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 6, 1981, to August 18, 1981, with additional service in the Army National Guard through August 1987.

This case originally came before the Board of Veterans' Appeals (the Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's claims of entitlement to service connection for Lyme disease, a bilateral knee disability, a bilateral shoulder disability, a disability manifested by memory loss, a lumbar spine disability, and a cervical spine disability.  

In a March 2010 rating decision, the RO denied service connection for headaches, cognitive impairment, dizziness and poor balance, tinnitus, a hearing loss disability, a heart disability, splenomegaly, diffuse myelitis, organic disease of the nervous system (to include chronic pain), and radial neuropathies of the feet and hands, all to include as secondary to Lyme disease.

In June 2011, the Board remanded these matters for further development.  In a February 2012 decision, the Board denied the Veteran's claimed issues of entitlement to service connection for Lyme disease as well as claimed secondary disorders to include a bilateral knee disability, a bilateral shoulder disability, a disability manifested by memory loss, headaches, a disability manifested by cognitive impairment, a disability manifested by dizziness and poor balance, a heart disability, splenomegaly, diffuse myelitis, an organic disease of the nervous system (to include chronic pain, and radial neuropathies of the feet and hands).

The Veteran appealed the denial of service connection to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2012, the Court granted a Joint Motion for Remand (JMR) filed by the parties which requested that the February 2012 decision be vacated and remanded.  

In November 2012, the Board denied the issue of entitlement to service connection for hearing loss and remanded the issues of service connection for a cervical spine, lumbar spine, and tinnitus disabilities for additional development.  Additional VA examinations took place in January 2013.  A supplemental statement of the case (SSOC) for those issues was completed in February 2013.

All of the claims were remanded by the Board in August 2013 for additional development.  

In a January 2014 decision, the Board denied service connection for Lyme disease, as well as the Veteran's other claimed disorders secondary to Lyme disease.  The Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, the Veteran and the Secretary for the Department of Veterans Affairs (Secretary) agreed to remand the case back to the Board for further development and clarification.  In a December 2014 Court order, the Court vacated the January 2014 Board decision and remanded the case back to the Board.  

In November 2015 the Board remanded the Veteran's claims in order to comply with the December 2014 Joint Motion for Remand and Court order.  


FINDINGS OF FACT

1.  Lyme disorder was manifest during service; the Veteran does not currently have Lyme disease or any residuals thereof.

2.  A bilateral knee disorder was not manifest during service or within one year of separation.  A bilateral knee disorder is not attributable to service.

3.  A bilateral knee disorder is not related (causation or aggravation) to a service-connected disease or injury.

4.   A bilateral shoulder disorder was not manifest during service or within one year of separation.  A bilateral shoulder disorder is not attributable to service.

5.  A bilateral shoulder disorder is not related (causation or aggravation) to a service-connected disease or injury.

6.  A disorder manifested by memory loss was not manifest in service or within one year of separation.  A disorder manifested by memory loss is not attributable to service.

7.  A disorder manifested by memory loss is not related (causation or aggravation) to a service-connected disease or injury.

8.  A lumbar spine disorder was not manifest during service or within one year of separation.  A lumbar spine is not attributable to service.

9.  A lumbar spine disorder is not related (causation or aggravation) to a service-connected disease or injury.

10.  A cervical spine disorder was not manifest in service or within one year of separation.  A cervical spine disorder is not attributable to service.

11.  A cervical spine disorder is not related (causation or aggravation) to a service-connected disease or injury.

12.   Headaches were not manifest in service and are not attributable to service.

13.  Headaches are not related (causation or aggravation) to a service-connected disease or injury.

14.  A disorder manifested by cognitive impairment was not manifest during service and is not attributable to service.

15.  A disorder manifested by cognitive impairment is not related (causation or aggravation) to a service-connected disease or injury.

16.  A disorder manifested by dizziness and poor balance was not manifest in service and is not attributable to service.

17.  A disorder manifested by dizziness and poor balance is not related (causation or aggravation) to a service-connected disease or injury.

18.  Tinnitus was not manifest in service or within one year of separation.  Tinnitus is not attributable to service.

19.  Tinnitus is not related (causation or aggravation) to a service-connected disease or injury.

20.  A heart disorder was not manifest in service or within one year of separation.  A heart shoulder disorder is not attributable to service.

21.  A heart disorder is not related (causation or aggravation) to a service-connected disease or injury.

22.  Splenomegaly was not manifest in service and is not attributable to service.

23.  Splenomegaly is not related (causation or aggravation) to a service-connected disease or injury.

24.  Diffuse myelitis was not manifest during service or within one year of separation.  Diffuse myelitis is not attributable to service.

24.  Diffuse myelitis is not related (causation or aggravation) to a service-connected disease or injury.

25.  An organic disease of the nervous system was not manifest during service or within one year of separation.  An organic disease of the nervous system is not attributable to service.

26.   An organic disease of the nervous system is not related (causation or aggravation) to a service-connected disease or injury.

27.  Radial neuropathies of the feet and hands were not manifest during service or within one year of separation.  Radial neuropathies of the feet and hands are not attributable to service.

28.  Radial neuropathies of the feet and hands are not related (causation or aggravation) to a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  Lyme disease was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 

2.  A bilateral knee disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  A bilateral knee disorder is not proximately due to or a result of a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

4.  A bilateral shoulder disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

5.  A bilateral shoulder disorder is not proximately due to or a result of a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

6.  A disorder manifested by memory loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

7.  A disorder manifested by memory loss is not proximately due to or a result of a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

8.  A lumbar spine disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

9.  A lumbar spine disorder is not proximately due to or a result of a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

10.  A cervical spine disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

11.  A cervical spine disorder is not proximately due to or a result of a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

12.  Headaches was not incurred in or aggravated by service.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

13.  Headaches is not proximately due to or a result of a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

14.  A disorder manifested by cognitive impairment was not incurred in or aggravated by service.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

15.  A disorder manifested by cognitive impairment is not proximately due to or a result of a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

16.  A disorder manifested by dizziness and poor balance was not incurred in or aggravated by service.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

17.  A disorder manifested by dizziness and poor balance is not proximately due to or a result of a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

18.  Tinnitus was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

19.  Tinnitus is not proximately due to or a result of a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

20.  A heart disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

21.  A heart disorder is not proximately due to or a result of a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

22.  Splenomegaly was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

23.  Splenomegaly is not proximately due to or a result of a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

24.  Diffuse myelitis was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

25.  Diffuse myelitis is not proximately due to or a result of a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

26.  An organic disease of the nervous system was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

27.   An organic disease of the nervous system is not proximately due to or a result of a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

28.  Radial neuropathies of the feet and hands were not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

29.   Radial neuropathies of the feet and hands is not proximately due to or a result of a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims for service connection, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims. The Veteran was also afforded VA examinations responsive to the claims for service connection; independent medical expert opinions were also obtained with regard to the claim for service connection of Lyme disease.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis, organic diseases of the central nervous system, and myelitis are chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

At the outset, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his disabilities are the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

The Veteran essentially claims that he currently has Lyme disease, or residuals thereof, from service.  In addition, he claims that he has tinnitus, splenomegaly, radial neuropathy of the extremities, diffuse myelitis, a disorder manifested by cognitive impairment, a disorder manifested by memory loss, a disorder manifested by dizziness and impaired balance, headaches, an organic disease of the nervous system, a bilateral knee disorder, a bilateral shoulder disorder, a lumbar spine disorder, a cervical spine disorder, and a heart disorder due to his residuals of Lyme disease.

As noted in the Board's June 2011 remand, the record is clear that the Veteran was bitten by a tick, and diagnosed with and treated for Lyme disease in June 1984 while on duty with the National Guard.  However, the record at that point included conflicting evidence as to whether the Veteran had Lyme disease or residuals thereof.  Some of the evidence reflected that the Veteran had tested negatively for Lyme disease and/or any residuals thereof suggesting that the Veteran's in-service Lyme disease had resolved.  See private treatment records dated in June 2007, July 2007, August 2007 and VA examination reports dated in April 2009 and May 2009.  

The Veteran was initially afforded a VA infectious disease examination in December 2007.  The VA examiner reviewed the Veteran's claims file and annotated his medical history as shown within his private treatment records from providers at Gunderson Lutheran Clinic:  1984 tick bite and treatment for Lyme disease; 1985 acute low back injury; 1995 motor vehicle accident with residual chronic myofascial pain, dizziness, and weakness; 2000 negative test for Lyme disease; 2004-2005 worsening chronic low back pain and surgery; 2005 treatment for alcohol abuse and chronic neck pain secondary to motor vehicle accident in 1995; 2006-2007 negative test for Lyme disease; 2007 diagnosis of fatigue and depression; and 2007 rheumatology evaluation for diffuse arthralgia of the knees, shoulders, and hands.  The VA examiner also noted that treatment records from Gunderson Lutheran Clinic also show a history of organic phosphate exposure and heavy labor.  Physical examination was normal, and all laboratory and radiology records were reviewed.  The VA examiner stated that there were no residuals of Lyme disease as defined by current medical literature.

However, a February 2008 treatment record from Dr. Firary at Gundersen Lutheran noted that the Veteran had disseminated Lyme disease in 1984, which was untreated for two months and that his 10 days of treatment with doxycycline was probably not adequate for disseminated Lyme disease.  The record noted that the Veteran had become increasingly disabled, and treatment with intravenous ceftriaxone was discussed.  Dr. F acknowledged that there was no direct evidence of central nervous Lyme disease, but stated that it was possible that he had such disease even with a negative spinal fluid, negative current serology, and negative Magnetic Resonance Imagining as none of them are 100 percent sensitive for Lyme encephalopathy; according to Dr. Firary, there are patients who do not improve with intravenous antibiotics.  Records dated in March 2008 show that he was treated with ceftriaxone due to the diagnosis of Lyme disease. 

The Veteran submitted a February 2009 letter from Dr. Klemond in support of his claim.  Dr. Klemond indicated that he was an internal medicine physician, but that he was writing as the Veteran's friend and not a treating physician.  Dr. Klemond stated that he had no clinical details and did not undertake an examination of the Veteran; he only had a report of Lyme disease and a history of cognitive impairment in the Veteran.  According to Dr. Klemond, the Veteran's underlying medical conditions were degenerative disease of the spine and depression, and it was impossible to determine if there is a direct, causal relationship between these conditions and Lyme disease; Dr. Klemond stated that it was not unreasonable, however, to consider Lyme disease to be a contributing factor in the Veteran's impairment.

In February 2011, Dr. Firary submitted another letter, indicating that she reviewed the Veteran's history to include his in-service treatment.  She reported he was involved in a motor vehicle accident in 1994, and in 1995 started complaining of distal paresthesias and weakness in his extremities.  In 2004, he was noted to have chronic low back pain and underwent a discectomy.  Because of concerns of slowly worsening cognitive function, headaches, and pain, he underwent a lumbar puncture in August 2007.  The spinal fluid was essentially normal and no pleocytosis was observed.  Lyme antibodies were negative.  She reported that a negative test by lumbar puncture does not exclude central nervous system Lyme disease and this is well described in medical literature.  She first saw the Veteran in February 2008.  She was concerned that he was only treated with 10 days of doxycycline back in 1984, and elected to treat with ceftriaxone intravenously daily for 28 days.  She asserted that there is support in the medical literature that Lyme encephalopathy cannot be necessarily ruled out on the basis of negative imaging studies, spinal fluid antibodies, or even peripheral antibodies.  The Veteran had well-documented disseminated Lyme disease in 1984, which was not recognized or treated for at least six weeks and presumably he had dissemination to the central nervous system.  She thought treatment was reasonable and the benefits outweighed the risks.  Thereafter, from February 2008, he had improved memory and cognition, as well as decreased headaches.  As referenced in the medical literature in regard to central nervous system Lyme disease, he had a slow response to therapy.  She reported that she believes he has permanent tissue damage that may have occurred, but is difficult to characterize.  Dr. Firary concluded that there is as likely as not a connection between the Veteran's current disability, specifically his cognitive dysfunction, and his Lyme disease that he contracted while in the military service in 1984. 

The Veteran also submitted a February 2011 letter from Dr. Waniger.  Dr. Waniger stated that he considered whether the Veteran's disabilities began or are as likely as not the result of the Lyme disease in 1984, as well as whether the Veteran's diagnosed conditions are as likely as not secondary to or are aggravated by the Lyme disease.  Dr. Waniger noted that he has been the Veteran's primary care physician since 2003.  Dr. Waniger opined that the Veteran continues to have chronic depression and anxiety along with chronic fatigue, chronic pain disorder involving the back, neck, and knees; according to Dr. Waniger, these are associated with both physical and mental conditions.  Dr. Waniger also noted that the Veteran has chronic tinnitus and other neurologic disabilities.  Dr. Waniger opined that these diagnosed conditions listed are as likely as not secondary to or aggravated by the primary condition of Lyme disease.  Dr. Waniger stated that many of these conditions can be associated with chronic Lyme disease, even though the Veteran received treatment for Lyme disease in the past.  According to Dr. Waniger, there can be chronic sequelae related to Lyme disease after treatment.  

Because the record was unclear whether the Veteran still has Lyme disease or any residual thereof, the Veteran was afforded a VA examination in September 2011.  The VA examiners included a medical doctor who was board certified in infectious disease, and also the Chief of Infectious Diseases at the VA Medical Center in Madison, WI; the other VA examiner was a medical doctor.  Both doctors had appointments in the Internal Medicine Department at the University of Wisconsin School of Medicine and Public Health.  In rendering their examination report, both physicians extensively reviewed the claims folder, outlining the history of the Veteran's infectious disease, in conjunction with evaluation and interview of the Veteran.  

Based on the evidence, the examiners indicated that it was more likely than not that the Veteran had disseminated Lyme disease during service after incurring a tick bite.  They cited to the classic symptoms of documented fevers, rash, headaches, and blood work which were consistent with Lyme disease.  They found that the infection was appropriately treated with doxycycline in August 1984 and there was nothing in the record suggesting that he did not complete or tolerate his treatment.  Noting the Veteran's symptoms and the current standard of care, the VA examiners found that the Veteran should have likely been treated for a longer time with medication.  However, they added that his treatment with doxycycline for 10 days was adequate to clear the infection.  The VA examiners noted that the records from the 1980's did not demonstrate any residual Lyme disease symptoms; of particular note, a May 1985 examination report (less than 1 year following the infection) showed that he was healthy without neurological or musculoskeletal disorders.  The VA examiners further noted that had the infection not cleared, the Veteran's subsequent serologies and tests would have been positive, instead of negative.  

The VA examiners reviewed the other medical opinions contained in the Veteran's claims file.  Both examiners agreed with Dr. Agger's (an infectious disease specialist) July 2007 interpretation of the data the Veteran does not have Lyme disease.  The VA examiners noted that Dr. Agger found that the Veteran had (and has) nonspecific symptoms and given his negative serologies and negative spinal fluid Lyme IFA-EIA and Lyme PCR, he did not/does not have persistent Lyme disease.  Addressing Dr. Firary's treatment of the Veteran, the VA examiners noted that such treatments were controversial given the labs she had available.  They noted that Dr. Agger chose not to treatment the Veteran and Dr. Crnich indicated that he would have also not provided treatment.  The VA examiners found that it was unlikely that the Veteran would have active Lyme disease in light of the negative evaluation.  

As to post-Lyme syndrome, the VA examiners noted that this was controversial but that the current date would only support a causal relationship if the symptoms persisted right after the initial infection, i.e. the symptoms would not clear and redevelop years later.  The VA examiners noted that none of the Veteran's records from the 1980s showed that his symptoms persisted; the 1985 service examination report reflects no related medical issues.  The VA examiners determined that the Veteran did not meet the criteria for a diagnosis of post-Lyme disease syndrome.  The VA examiners further stated that the Veteran had multiple other diseases to explain his symptoms (e.g. Parkinson's disease).  In conclusion, the VA examiners opined that the Veteran had Lyme disease in 1984 for which he was treated and cleared in 1984 with no current active or latent Lyme disease infection or post-Lyme disease syndrome, or other Lyme disease residuals.  According to the VA examiners, none of the Veteran's symptoms and conditions are caused by his 1984 Lyme disease; the VA examiners found that the Veteran's symptoms and conditions are caused by other non-Lyme disease etiologies, including Parkinson's disease, anxiety and depression, carpal tunnel syndrome (diagnosed by EMG), hypertension, degenerative disc disease of the lumbar spine, rotator cuff tendonitis, and temporomandibular joint disease.   

In a February 2012 statement, Dr. Firary recounted the Veteran's history of a tick found in service in June 1984 and subsequent in-service treatment.  She noted that the Veteran did not seem to have a lot of intervening neurological symptoms until the mid-1990s when he started complaining of distal paresthesias and weakness in his lower extremities.  Dr. Firary noted that the Veteran had a chronic low back pain and underwent L4-5 discectomy in 2004, and underwent a lumbar puncture in August 2007, due to ongoing symptoms; the spinal fluid was essentially normal and no pleocytosis was observed.  Lyme antibodies, both in the spinal fluid and in the periphery, were negative.  According to Dr. Firary, a negative test by lumbar puncture does not completely exclude central nervous symptoms Lyme disease.  

Dr. Firary reported that she first saw the Veteran in February 2008 with complaints of worsening memory and cognitive issues and headaches.  Because of her concerns that he was only treated with 10 days of doxycycline back in 1984 and the questions of compliance or absorptive issues because of the subsequent esophagitis, she elected to treat him with ceftriaxone 2 grams intravenously daily.  She indicated that there is support in the medical literature that Lyme encephalopathy cannot be necessarily ruled out on the basis of negative imaging studies, spinal fluid antibodies, or even peripheral antibodies; she noted that this is uncommon.  She reported that he received 28 days of treatment and seemed to have improved memory and cognition, as well as decreased headaches.  She noted that, since that time, he has been diagnosed with Parkinson's disease, with further impairments which are difficult to discern from the past issues from 2006 to 2008.  She noted that he seemed to have a slow response to ceftriaxone therapy at that time, and stated that she feels it is as likely as not that there is a connection between the Veteran's level of current disability, specifically his cognitive dysfunction, and his previous Lyme disease that he contracted while in the military service in 1984.  The physician listed a number of medical articles that she relied on when issuing her opinion.  

The Veteran underwent an additional VA examination in September 2013.  The VA examiner recounted the Veteran's previous medical history.  The Veteran confirmed the history but stated that he had persistent joint pains, headaches, and ringing in his ears since his tick bite in 1984, and that his joint pains and ringing in his ears did not improve until he was treated with IV ceftriaxone daily in 2007.  He denied any other problems from 1984 to 2007.  The Veteran reported that his headaches "resolved" after ceftriaxone treatment in February 2008, and that his joint swelling "slowed down," but his unsteadiness and memory problems have persisted; he reported that he continues to have problems finding words.  The VA examiner reviewed Dr. Firary's February 2011 letter in which she stated that the Veteran had improved memory and cognition, and VA behavioral health notes, reflecting that the Veteran received intense mental health counseling from the end of 2007 until the end of 2008.  The VA examiner noted that the Veteran restarted on antidepressants at that time and was in the process of separating from his first wife; according to the VA examiner, divorcing his abusive wife would have been sufficient reason alone for the Veteran's mental status and mood.  The VA examiner noted the Veteran's history included a history of alcoholism until two years ago, and that the Veteran was diagnosed with Parkinson's disease in 2010. 

The VA examiner determined, with an infectious disease specialist (Dr. Balasubramanian) concurring, that the Veteran had no evidence of Lyme disease since he was treated in 1984.  The VA examiner went on to rebut the points in Dr. Firary's February 2012 statement.  First, the examiner noted that Dr. Firary contradicted herself by stating that for a patient to have Lyme encephalopathy in the face of completely negative laboratory studies would be "uncommon" and stating that it is at least as likely as not that he Veteran's current level of disability is related to his previously Lyme disease.  Second, the VA examiner restated that Dr. Firary expressed concern that the Veteran may not have been able to swallow his pills in 1984 because he had an esophagram.  However, the Veteran reported he was able to swallow all of his tablets without any problems, he denied any heartburn at that time, and the esophagram was normal.  The VA examiner determined that Dr. Firary's speculation was unwarranted.  Third, Dr. Firary acknowledged that the Veteran did not present with neurological, mental, or musculoskeletal symptoms until the mid-1990s.  At that time, he had many known medical reasons for his symptoms including a herniated lumbar disc, adult attention deficit hyperactivity disorder (ADHD), anxiety/depression, alcoholism, arthritis, rotator cuff tendonitis, and other stressors including an abusive relationship.  Later, the Veteran was diagnosed with Parkinson's disease and sleep apnea, which may have been contributing to some of his earlier symptoms such as fatigue even though they were not diagnosed until later.  The examiner noted that the Dr. Firary offered treatment to the Veteran on the off-chance that it might work, but that it did not work.  The Veteran had temporary improvement while on the medication and shortly afterwards, but no long-term improvements were ever noted.  Additionally, the Veteran's initial treatment in service was adequate, 10 days of treatment, which is within the range of treatment periods cited in an article referred to by Dr. Firary.

Fourth, the VA examiner determined that the articles referenced to by Dr. Firary and used in support of her decision to treat actually contradict her decision and strongly recommend against treatment when based on symptoms alone, as was the case with the Veteran.  The VA examiner noted that two other articles which Dr. Firary relied upon specifically excluded participants with a history of alcohol abuse due to the confounding nature of the problem; the Veteran had a very long history of well-documented alcohol abuse.  Ultimately, the VA examiner found that there is no indication of active or residual Lyme disease in the Veteran.  The Veteran was adequately treated for his Lyme disease in 1984, and it is highly unlikely that his current symptoms are related to his prior diagnosis of Lyme disease.  

In September 2015, Dr. Jauregi submitted a medical opinion on behalf of the Veteran.  Dr. Jauregi noted that the Veteran's problems are complex and likely multifactorial since he also had spinal disk problems, a history alcohol use and opioid use, and Parkinson's disease.  Dr. Jauregi stated that other opinions acknowledged the presence of Lyme's disease, delayed diagnosis, delayed and inadequate treatment but attributed his problems to factors other than Lyme's disease.  According to Jauregi, attributing the Veteran's medical problems to other causes fails to explain why the IFA IgM antibody was still positive 22 years after treatment, when it should have returned to normal within the first year or two, and fails to take into consideration the existence of a subset of 10-15% of patients who develop post-treatment Lyme disease syndrome (PTLSD) despite ideal therapy at the onset of Lyme's disease.  According to Dr. Jauregi, current research suggests that the presence of an autoimmune mechanism, triggered by the infection in individuals with particular genetic characteristics, produces the damage regardless of the presence of residual live spirochetes.  Dr. Jauregi stated that the information that the Veteran provided for review does not show that the Veteran was examined for PTLSD employing the Infectious Diseases Society of America (IDSA) proposed criteria and the Veteran was not tested for human leukocyte antigen (HLA) characteristics.  Dr. Jauregi concluded that attributing part of the Veteran's symptoms to Lyme's disease is as equally plausible as attributing them simply to other comorbid factors that were present.

In March 2016, the Board obtained a VA medical opinion from a medical doctor, who is the Chief of Infectious Diseases at the VA Medical Center in Minneapolis, Minnesota, as well as a professor of medicine at the University of Minnesota.  The VA examiner discussed the Veteran's medical history, acknowledging that the Veteran had a tick bite in June 1984, but that there was no evidence of erythema migrans.  The VA examiner noted that the Veteran initially presented with mild headache, muscle aches, joint pains, and mild epigastric discomfort, and subsequently presented with salmon-colored large macules on the chest, back, and forearms; these macules were not indurated or warm, and the diagnosis was pityriasis rosca.  The VA examiner noted that the Veteran's rash was not indicative of erythema migrans.  August 1984 and September 1984 serology showed elevated titer at 1:1024; a positive test is titers are greater than 1:256.  The VA examiner noted that the antibody class was not stated, but that the Veteran likely had antibodies to Borrelia burgdorferi, as these antibodies are common to the Veteran's area of residence.  The VA examiner pointed out that this did not constitute sufficient evidence that he had recently had acute Lyme disease; nonetheless, the Veteran was treated with doxycycline for 10 days, which is acceptable according to guidelines for treatment of acute Lyme disease.  The VA examiner found that the Veteran did not develop a post-Lyme disease syndrome; the Veteran did not have typical musculoskeletal, neurological, or cognitive symptoms for many years after the 1984 illness which were not explained by another, more likely condition.  The VA examiner pointed out that a diagnosis of post-Lyme syndrome requires symptoms consistent with Lyme disease and not explained by another condition with in six months of the initial illness, and the initial illness must be well-documented Lyme disease (which was not true of this case).

The VA examiner further found that it is not at least as likely as not that the Veteran had acute or chronic symptoms due to Lyme disease in service.  Regarding Dr. Waniger's opinion that the Veteran had chronic depression and anxiety, chronic fatigue, chronic pain disorder, chronic tinnitus, and other neurological difficulties not otherwise specified, which were secondary to or aggravated by chronic Lyme disease, the VA examiner disagreed and pointed out that Dr. Waniger offered no medical evidence or other support for his findings that these symptoms were related to chronic Lyme disease.  Regarding the opinion of Dr. Jauregi, the VA examiner pointed out that the Veteran's rash in 1984 was not typical of primary or secondary Lyme disease, and that the Veteran's 10 day course of doxycycline was administered approximately 49 days after exposure, which was typical and adequate given that the incubation of acute (primary) Lyme disease is 3 to 30 days.  As to Dr. Jauregi's statement that the Veteran's test was still positive 22 years after, the VA examiner stated that the Veteran's test results were negative, given that his result was 1:64 and a test result of less than or equal to 1:128 is negative; the VA examiner also noted that Dr. Jauregi's statement that no level should be detectable reflects a lack of understanding of serological testing, which is based on cutoff values specific to the disease in question (above the cutoff is positive, below is negative).  The VA examiner further noted that Dr. Jauregi's other statements were highly speculative and that there is no evidence supporting an autoimmune reaction to Borrelia burgdorferi infection.  

As to Dr. Firary's multiple opinions, the VA examiner noted that he disagreed with her statement that the Veteran's 1984 Lyme disease was well-documented, and pointed out that the Veteran's subjective report of feeling better after a one month course of antibiotics (the course of treatment for late Lyme disease) does not prove that the Veteran had Lyme disease, given the placebo effect of IV antibiotics.  The VA examiner found that the Veteran's signs and symptoms of paresthesias, weakness, and pain are likely due to his cognitive disorder, Parkinson's disease, depression, hypertension, essential tremor, congenital horizontal nystagmus, history of alcohol abuse, metabolic syndrome, and gout, not Lyme disease as asserted by Dr. Firary; the VA examiner noted that the onset of these symptoms followed a motor vehicle accident and that MRI and lumbar puncture were negative for evidence of Lyme disease.

The VA examiner noted that he reviewed the Veteran's VA examination reports, which uniformly state that there is little or no evidence that the Veteran's complaints are due to Lyme disease; a review of the Veteran's statements also provided no evidence that his complaints are due to Lyme disease.  The VA examiner reviewed the articles discussed within the record, and reiterated key points shown by the record, to include:  the Veteran did not have either of the diagnostic criteria for acute Lyme disease; the Veteran nonetheless received a full course of treatment for acute Lyme disease; the Veteran did not have symptoms consistent with inadequately treated Lyme disease; the Veteran was in a motor vehicle accident in 1995 and experienced paresthesias and chronic neck and back pain thereafter; the Veteran had an episode of jaundice in 2000, wherein CT scan showed splenomegaly and Lyme testing was negative; the Veteran was diagnosed with anxiety and depression and he was hospitalized related to alcohol abuse; the Veteran underwent L4-5 discectomy for recurrent herniated disc in 2004 and 2005; Lyme disease testing in 2006 was negative and the Veteran was diagnosed with lumbar scapular trigger point; in 2007, the Veteran was diagnosed with bilateral carpal tunnel syndrome and Lyme disease tests were negative; and in 2008, the Veteran was treated for cognitive impairment was diagnosed and attributed to multiple oxycodone pills per day, use of clonazepam, and sleep deprivation.  The VA examiner went on to conclude that the Veteran's symptoms were not likely related to Lyme disease or Borrelia burgdorferi infection; the VA examiner concluded that the Veteran's symptoms were more likely related to his obesity, an occupation involving physical labor, a severe motor vehicle accident, chronic opioid use, and excessive alcohol use, as well as chronic pain conditions related to carpal tunnel syndrome and lumbar disc disease.  The VA examiner also reiterated that people who live in endemic areas, such as the Veteran, can indicate exposure to Borrelia burgdorferi infection in serological testing; the Veteran's elevated test results in 1995 were a false positive, as all subsequent tests were negative and the Veteran never had well-documented Lyme disease.

The Veteran was also afforded a VA infectious disease examination in April 2016.  The VA examiner stated that the Veteran underwent an examination.  The VA examiner stated that he reviewed papers provided by the Veteran wherein the Veteran summarized his illness.  The VA examiner found that the Veteran's Parkinson's disease was contributing to the Veteran's subjective complaints, and noted that the persistence of positive titers for Lyme disease is common.  According to the VA examiner, the Veteran's symptoms were unlikely to be due to Lyme disease, and it was difficult to assess how many symptoms were related to mental health issues.  The VA examiner noted that, according to the history presented by the Veteran, absent a review of the record, the Veteran likely had early Lyme disease in 1984, and his 10 day course of doxycycline was within treatment guidelines; late Lyme neurologic disease is only possible if the course failed.  The VA examiner also noted that persistent symptoms after effective treatment would not progress over time, but residual symptoms is not uncommon; however, most of the Veteran's current subjective complaints are not likely related to any post-treatment Lyme disease.  The VA examiner stated that the extent to which the Veteran's subjective complaints could be ascribed to Lyme disease or post-treatment Lyme disease syndrome is impossible to determine, but that some of his symptoms maybe residuals from that illness.

Lyme Disease

Based on the evidence of record, the Veteran's claim of service connection for residuals of Lyme disease must be denied.

The Board acknowledges that that Veteran was treated for Lyme disease during his active service.  However, the Veteran's service treatment records do not reflect that the Veteran manifested, was diagnosed with or treated for residuals of Lyme disease during the remainder of his service or for many years thereafter; there is nothing to suggest that the Veteran's Lyme disease was not acute and resolved in service.  

The weight of the evidence reflects that the Veteran's subjective complaints are unrelated to his active duty and that the Veteran's in-service Lyme's disease and treatment thereof did not result in any lasting residual disability.  The Veteran's musculoskeletal symptoms had onset following a severe motor vehicle accident in 1995.  38 C.F.R. § 3.303.  Moreover, the September 2011 and September 2013 VA examination reports, as well as the March 2016 VA medical opinion, clearly concluded that the Veteran did not have any signs or symptoms of inadequately treated Lyme disease, and thus, the Veteran's current complaints and symptoms were not residuals of Lyme disease.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  As noted by the Federal Circuit, the Department must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to. Waters v. Shinseki, 601 F.3d 1274 (2010).  The Board has considered the Veteran's statements.  However, the Veteran's statements are insufficient to establish that the Veteran has residuals of Lyme disease related to his service.  The Board finds that the probative value of the Veteran's general lay assertions are outweighed by the specific, reasoned opinion provided in the September 2011 and September 2013 VA examination reports, the March 2016 VA medical opinion, and the clinical evidence of record.  Post-service treatment records do not reflect any credible relationship between the Veteran's service and his claimed residuals of Lyme disease.  

In this regard, the September 2011 and September 2013 VA examiners, as well as the March 2016 opinion, found that that there is no indication of active or residual Lyme disease in the Veteran.  According to the opinions provided, the Veteran was adequately treated for his Lyme disease in 1984, and it is highly unlikely that his current symptoms are related to his prior diagnosis of Lyme disease, in the absence of any further complaints or treatment for during service or for many years thereafter, indicates that the Veteran's claimed residuals of Lyme disease are not likely related to service.  To this point, the Board points out that the Veteran did not present with neurological, mental, or musculoskeletal symptoms until the mid-1990s, and that he had other diagnosed disorders which explained his symptoms, such as a herniated lumbar disc, anxiety and depression, alcoholism, arthritis, and carpal tunnel syndrome.  Later, the Veteran was diagnosed with Parkinson's disease and sleep apnea, which may have been contributing to some of his earlier symptoms such as fatigue.  The Board notes that the opinions of the September 2011 and September 2013 VA examiners, and the March 2016 VA medical opinion, are consistent with the medical evidence of record, which does not demonstrate that the Veteran has residuals of Lyme disease related to his service.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

When assessing the probative value of a medical opinion, the access to claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez, supra.

In this case, the Board finds that the September 2011 and September 2013 VA examination reports, and the March 2016 VA medical opinion, are the most probative evidence of record as they are definitive, based upon a complete review of the Veteran's entire claims file (including prior medical opinions), extensive evaluation and interview of the Veteran, and consideration of the Veteran's report of his medical history.  Additionally, the VA examiners provided a detailed rationale for the conclusions reached, including a review of the relevant medical literature.  Accordingly, these opinions are found to carry significant weight.  

Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean at 448-9.  The VA examination reports addressed the inadequacies of the other opinions, namely citing to the controversial nature of the treatment provided by the Veteran's private physician and the lack of objective evidence suggesting a current Lyme disease process.  Furthermore, the September 2011, September 2013, and March 2016 VA examiners (two of whom specializes in infectious disease), not only reviewed the claims folder in reaching their conclusions, but also offered extensive reasoning and bases for their conclusions unlike the succinct reports by the other private practitioners.  Though the Veteran's treating physician found that the Veteran's current cognitive symptoms are related to his in-service tick bite, she seems to have based her opinion on the fact that despite the negative findings, Lyme disease could not be definitively ruled out.  The Board notes that the standard is not whether Lyme disease could be ruled out as a possible current disorder, but whether it is at least as likely as not (50 percent or more likely) that the Veteran has the current disorder.  Dr. Firary failed to address any of the negative opinions in the claims file, and she failed to give an adequate rationale for her positive nexus opinion.  Dr. Firary did not discuss (other than mere mention) the multiple other diagnoses which may account for the Veteran's symptoms, including, but not limited to, mental disorders, post-service physical injuries, and Parkinson's disease.  

Moreover, the letters from Dr. Waniger and Dr. Jauregi, as well as the April 2016 VA examination report lack sufficient detail, including the symptoms to support a diagnosis.  In this regard, the Board finds that the April 2016 VA examiner's finding that some the Veteran's symptoms can be ascribed to Lyme disease or post-treatment Lyme disease syndrome are based solely based on the Veteran's report of symptoms and his report of history, which is inconsistent with the medical evidence of record.   The Board may not accept the medical diagnoses to the extent that they are not supported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).   

In light of the foregoing, the Board has placed greater probative weight on the findings of the September 2011, September 2013, and March 2016 VA medical opinions that the Veteran does not currently have Lyme disease.  In the absence of disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  As the Veteran does not have Lyme disease, service connection for Lyme disease is not warranted. 

The Board acknowledges that the Veteran is competent to report his experiences in service and to state that he experiences a multitude of symptoms, but these statements must be weighed against the other evidence of record.  The Board finds that the specific findings of the September 2011, September 2013, and March 2016 VA examiners, indicating that the Veteran does not have any residuals of Lyme disease related to his service, are of greater probative weight than the more general lay assertions of the Veteran, even assuming those assertions as etiology were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent).   

The most probative and credible evidence establishes that the Veteran does not have any residuals of Lyme disease.  To the extent that the Veteran was diagnosed with residuals of Lyme disease by Drs. Firary, Waniger, and Jauregi, the Board reiterates that there is no evidence of Lyme disease in the years since service, and the Veteran did not assert that his musculoskeletal and neuropsychological symptomatology was related to his service until he filed his claim for service connection.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Likewise, the opinion of Dr. Klemond that it might be reasonable that some of the Veteran's current impairments could be related to his in-service treatment for Lyme disease is too speculative, and does not provide the required degree of medical certainty.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).   Moreover, to the extent that the April 2016 VA examiner attributed some of his symptoms to his in-service treatment for Lyme disease, this opinion lacks probative value as it is based on a reported history that the Board has found not credible.  To this point, the Board points out that the VA examiner relied on the Veteran's report that he took magnesium with his 10 day course of doxycycline, which is refuted by his treatment records, contemporaneous to his treatment in 1984, which reflect that he completed his treatment, and that he tolerated the treatment without any complications; similarly, his 1985 military examination report did not reflect any neurological or musculoskeletal symptomatology and serological testing at that time was negative.

In the present case, the Board gives more credence and weight to the opinions rendered by the September 2011, September 2013, and March 2016 VA examiners.  These examiners rendered their findings after extensive evaluation of the Veteran and review of the claims folder.  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion that refutes the findings of these medical professionals, to include an infectious disease specialist.  See 38 C.F.R. § 3.159 (a)(1) (2015) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

Furthermore, the Veteran has submitted numerous articles about Lyme disease.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (2015) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Though the Veteran's treating physician, Dr. Firary, referred to these articles in her February 2012 letter, she did not discuss how these articles supported her opinion.  However, the September 2013 VA examiner reviewed each of the articles and clearly found deficiencies in the support for Dr. Firary's arguments and in the conclusive nature of the articles.  In fact, based on the same articles, the VA examiner found that the articles contradicted Dr. Firary's positive opinion, and supported a negative nexus finding.  Considering the inconclusive nature of the articles, the Board finds the articles do not specifically support Dr. Firary's positive opinion, and are not persuasive that the Veteran's current disorder is related to his in-service treatment for Lyme disease.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection of Lyme disease, or residuals thereof.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Secondary Claims
      
The Veteran contends that all of his claims for service connection for disabilities, other than Lyme disease, are secondary to Lyme disease.  

As to the Veteran's contention that his tinnitus, splenomegaly, radial neuropathies of the bilateral upper and lower extremities, diffuse myelitis, disorder manifested by cognitive impairment, disorder manifested by memory loss, disorder manifested by dizziness and impaired balance, headaches, organic disease of the nervous system (manifested by chronic pain), a bilateral knee disorder, a bilateral shoulder disorder, a lumbar spine disorder, a cervical spine disorder, and a heart disorder were either caused or aggravated by his Lyme disease, because the Board found that service connection is not warranted for Lyme disease, or any residuals thereof there remains no further basis for consideration of the Veteran's tinnitus, splenomegaly, radial neuropathies of the bilateral upper and lower extremities, diffuse myelitis, cognitive impairment, disorder manifested by memory loss, a disorder manifested by dizziness and impaired balance, headaches, organic disease of the nervous system (manifested by chronic pain), a bilateral knee disorder, a bilateral shoulder disorder, a lumbar spine disorder, a cervical spine disorder, and a heart disorder under 38 C.F.R. § 3.310, as secondary to Lyme disease or residuals thereof.  

Furthermore, to the extent that the Veteran claims that his claimed disabilities are a result of his in-service tick bite and treatment during service for Lyme disease, the Board notes that as discussed in detail above, the weight of the evidence is against a finding that he currently has residual disability from that tick bite.  As noted, the VA physicians in September 2011, September 2013, and March 2016 concluded that the Veteran's claimed conditions were not caused by his Lyme disease in 1984.  Rather these conditions were attributed to non-Lyme disease etiologies. 

In short, as service connection has been denied for Lyme disease, or any residuals thereof, the assertion of a secondary relationship to tinnitus, splenomegaly, radial neuropathies of the bilateral upper and lower extremities, diffuse myelitis, a disorder manifested by cognitive impairment, a disorder manifested by memory loss, a disorder manifested by dizziness and impaired balance, headaches, organic disease of the nervous system (manifested by chronic pain), a bilateral knee disorder, a bilateral shoulder disorder, a lumbar spine disorder, a cervical spine disorder, and a heart disorder fails.  See 38 C.F.R. §  3.310(a); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  That is to say, the elimination of one relationship to service, as the supposed precipitant, necessarily also eliminates all associated residual conditions.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  The Veteran's claims of service connection for tinnitus, splenomegaly, radial neuropathies of the bilateral upper and lower extremities, diffuse myelitis, a disorder manifested by cognitive impairment, a disorder manifested by memory loss, a disorder manifested by dizziness and impaired balance, headaches, organic disease of the nervous system (manifested by chronic pain), a bilateral knee disorder, a bilateral shoulder disorder, a lumbar spine disorder, a cervical spine disorder, and a heart disorder, as secondary to Lyme disease or residuals thereof, must be denied.  

Nevertheless, there is no evidence of tinnitus, splenomegaly, radial neuropathies of the bilateral upper and lower extremities, diffuse myelitis, a disorder manifested by cognitive impairment, a disorder manifested by memory loss, a disorder manifested by dizziness and impaired balance, headaches, organic disease of the nervous system (manifested by chronic pain), a bilateral knee disorder, a bilateral shoulder disorder, a lumbar spine disorder, a cervical spine disorder, and a heart disorder during active duty or within one year of separation.  Rather, the Veteran's medical history does not establish a manifestation of any of these claimed disorders within one year of separation and certainly does not establish that any disability was manifest to a compensable degree within one year of separation.   In short, the evidence fails to establish the presence of pathology during service or within one year of separation. 

To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's tinnitus, splenomegaly, radial neuropathies of the bilateral upper and lower extremities, diffuse myelitis, a disorder manifested by cognitive impairment, a disorder manifested by memory loss, a disorder manifested by dizziness and impaired balance, headaches, organic disease of the nervous system (manifested by chronic pain), a bilateral knee disorder, a bilateral shoulder disorder, a lumbar spine disorder, a cervical spine disorder, and a heart disorder to an in-service event, injury, or illness, the Board finds that the probative value of the general lay assertions are outweighed by the clinical evidence of record which does not show a relationship between the Veteran's service and his tinnitus, splenomegaly, radial neuropathies of the bilateral upper and lower extremities, diffuse myelitis, a disorder manifested by cognitive impairment, a disorder manifested by memory loss, a disorder manifested by dizziness and impaired balance, headaches, organic disease of the nervous system (manifested by chronic pain), a bilateral knee disorder, a bilateral shoulder disorder, a lumbar spine disorder, a cervical spine disorder, and a heart disorder.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

With respect to these claims, the Board acknowledges that the Veteran's service treatment records include complaints of lumbar spine pain in August 1981 and June 1985; however, there are no other complaints of ongoing pain in service treatment records or for two years after separation from service.  Other than these complaints related to his lumbar spine, none of these claimed disorders were noted in the service treatment records and in fact, the Veteran himself has not indicated that these disorders were incurred during service.  The first indication of any of these disorders, if at all, was not until many years after service discharge, beginning in the late 1990s and later.  The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims; he has failed to do so.  See 38 U.S.C.A. § 5107(a) (2015) (it is the claimant's responsibility to support a claim for VA benefits). 

In conclusion, for the reasons and bases expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a bilateral knee disorder, a bilateral shoulder disorder, a disorder manifested by memory loss, a cervical spine disorder, a lumbar spine disorder, headaches, a disorder manifested by cognitive impairment, a disorder manifested by dizziness and poor balance, tinnitus, a heart disorder, splenomegaly, diffuse myelitis, an organic disease of the nervous system, and radial neuropathies of the feet and hands.  The benefits sought on appeal are accordingly denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for Lyme disease, to include any residuals, is denied. 

Entitlement to service connection for a bilateral knee disorder, to include as secondary to Lyme disease, is denied. 

Entitlement to service connection for a bilateral shoulder disorder, to include as secondary to Lyme disease, is denied. 

Entitlement to service connection for a disability manifested by memory loss, to include as secondary to Lyme disease, is denied. 

Entitlement to service connection for a lumbar spine disorder, to include as secondary to Lyme disease, is denied. 

Entitlement to service connection for a cervical spine disorder, to include as secondary to Lyme disease, is denied. 

Entitlement to service connection for headaches, to include as secondary to Lyme disease, is denied. 

Entitlement to service connection for a disorder manifested by cognitive impairment, to include as secondary to Lyme disease, is denied. 

Entitlement to service connection for a disorder manifested by dizziness and poor balance, to include as secondary to Lyme disease, is denied. 

Entitlement to service connection for tinnitus, to include as secondary to Lyme disease, is denied.

Entitlement to service connection for a heart disorder, to include as secondary to Lyme disease, is denied. 

Entitlement to service connection for splenomegaly, to include as secondary to Lyme disease, is denied. 

Entitlement to service connection for diffuse myelitis, to include as secondary to Lyme disease, is denied. 

Entitlement to service connection for an organic disease of the nervous system (to include chronic pain), to include as secondary to Lyme disease, is denied. 

Entitlement to service connection for radial neuropathies of the feet and hands, to include as secondary to Lyme disease, is denied. 





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


